       Case 3:19-cr-00218-HES-JRK Document 34 Filed 01/15/20 Page 1 of 1 PageID 376

                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

-vs-                                                            Case No. 3:19-cr-218-J-20JRK

ROMEO XAVIER LANGHORNE                                     Defense Attys: Lisa Call, Esquire &
                                                               Charles W. Lammers, Esquire
                                                          AUSA: Laura Cofer Taylor, Esquire &
                                                                     David A. Sigler, Esquire



JUDGE              James R. Klindt              DATE AND TIME            1/15/2020
                   U. S. Magistrate Judge                                11:08 a.m. – 11:29 a.m.
DEPUTY CLERK       Megan Chaddock               TAPE/REPORTER            Digital

INTERPRETER        None Present                 PRETRIAL/PROBATION       None Present



                                        CLERK’S MINUTES

PROCEEDINGS:         MOTION HEARING RE: UNOPPOSED MOTION TO WITHDRAW AS
                     COUNSEL AND MEMORANDUM OF LAW (DOC. NO. 31)

Court requested presence of counsel for appointment. Charles W. Lammers present.

Court heard from the parties.

The Unopposed Motion to Withdraw as Counsel and Memorandum of Law (Doc. No. 31) is
GRANTED.

The Federal Public Defender is relieved of any further responsibility in this case, with the
exception of those duties required to properly transition the case to new counsel.

Charles W. Lammers, Esquire is appointed to represent Defendant in all further proceedings.

Order to enter.

Defendant shall file a response to the United States’ Motion for Entry of a Protective Order
Governing Discovery (Doc. No. 22) no later than January 22, 2020.

Defendant shall file a notice regarding Response in Opposition to Government’s Motion for
Mental Examination for Competency (Doc. No. 30) no later than January 22, 2020.

Order of Detention remains in effect.
